Citation Nr: 1802503	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  12-31 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Entitlement to service connection for a back disability.  

4.  Entitlement to service connection for residuals of a head injury.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
INTRODUCTION

The Veteran served on active duty from December 1979 to December 1983.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the evidence of record.  

The Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for further development in December 2016.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a May 2010 statement from the Veteran, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  During the period at issue, the preponderance of the evidence shows that the Veteran had greater than 60 degrees of flexion of the right leg considering all limitations associated with his right knee disability including functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  

2.  During the period at issue, the preponderance of the evidence is against a finding that the Veteran's extension the right leg was limited to five degrees or more considering all limitations associated with his right knee disability including functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  

3.  There is an approximate balance of negative and positive evidence as to whether the Veteran has an acquired psychiatric disorder, which is related to his service and/or was aggravated in part due to his service-connected right knee disability.  

4.  There is an approximate balance of negative and positive evidence as to whether the Veteran has a back disability, which first manifested in service and/or was aggravated in part due to his service-connected right knee disability.

5.  There is an approximate balance of negative and positive evidence as to whether the Veteran experiences residuals of an in-service head injury.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C. §§ 1101, 1113, 1131 (2012); 38 C.F.R. §§ 4.3, 4.7; 4.71a, DCs 5003, 5010, 5256-5261 (2017).

2.  Having resolved reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for an acquired psychiatric disorder have been met.  38 U.S.C. §§ 1131, 1113, 1131 (2012); 38 C.F.R. § 3.303, 3.304(f), 3.310 (2017).

3.  Having resolved reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for a back disability have been met.  38 U.S.C. 
§§ 1101, 1113, 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

4.  Having resolved reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for residuals of a head injury have been met.  38 U.S.C. §§ 1101, 1113, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

On appeal, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist in regard to the Veteran's claim for an increased disability rating for his right knee.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Entitlement to a Disability Rating in Excess of 10 Percent for a Right Knee Disability.

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  Disabilities must be reviewed in relation to their history.  Where there is a question as to which of two evaluations apply, the Board assigns the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Accordingly, separate ratings may be assigned for separate periods of time based on the facts found, which is a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, that is the evaluation of the same disability or the same manifestation of a disability under different diagnostic codes (DCs), is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of the Department of Veterans Affairs to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In pertinent part, the knee is rated under 38 C.F.R. § 4.71a, DCs 5003, 5010, 5256-5261.  DC 5010 indicates arthritis due to trauma substantiated by x-ray findings should be rating as degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  In the absence of limitation of motion, a 10 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

In the case of semilunar symptomatic cartilage, a 10 percent rating under DC 5259 contemplates removal of such cartilage.  A 20 percent rating under DC 5258 contemplates the dislocation of such cartilage with frequent episodes of "locking," pain, and effusion of the joint.  

Under DC 5260, a rating of 0 percent is assigned for a limitation of leg flexion to 60 degrees.  A 10 percent rating contemplates limitation to 45 degrees.  A 20 percent rating contemplates limitation to 30 degrees.  A 30 percent rating contemplates limitation to 15 degrees.  

Under DC 5261, a rating of 0 percent is assigned for extension limited to five degrees.  A 10 percent rating contemplates limitation to 10 degrees.  A 20 percent rating contemplates limitation to 15 degrees.  A 30 percent rating contemplates limitation to 20 degrees.  A 40 percent rating contemplates limitation to 30 degrees.  A 40 percent rating contemplates limitation to 45 degrees.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  Regulation 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Analysis

The Veteran's right knee disability is currently rated at 10 percent pursuant to DCs 5003 and 5260.  

The Board notes that the Veteran was assigned a noncompensable rating for associated scarring of the skin on the knee in a July 2017 rating decision.  The Veteran has not specifically appealed that rating decision or otherwise presented an argument for a higher rating for an associated skin condition.  The Board finds no evidence of record or argument on appeal supporting a higher rating based on scarring.  Therefore, the Board's focus is on whether the evidence currently of record supports a right knee disability rating in excess of 10 percent taking into account all relevant right knee limitations including due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.

The Veteran was afforded a VA examination of his right knee in August 2009.  The examiner noted a history of knee injuries including a meniscus tear in service, surgery in 1983, and an injury associated with hyperextension of the knee after service while working in 1984.  While the examiner also noted significant limitations stemming from an incident in 2000 where the Veteran was shot by the police in the right leg (specifically shorter right leg than the left), that injury is not a service-connected condition.  Therefore, for rating purposes, limitations due to the gunshot wound must be excluded except to the extent that they are related to a service-connected disability.  

The August 2009 VA knee examiner indicated the Veteran reported symptoms including pain, weakness, stiffness, swelling, heat, giving way, locking, fatigability, and lack of endurance.  The examiner noted the flare-ups were reported three to four times per week during which the Veteran's pain level would increase from a seven to a ten out of ten.  Flare-ups were triggered by standing for more than one to two hours and walking more than one fourth of a mile.  Pain was relieved by rest and elevation of the leg and rarely over-the-counter pain medication.  There was no incapacitation.  The Veteran could not squat or kneel, and the Veteran used a walking stick and knee brace.  The examiner reported that the Veteran's gait was normal.

Upon examination, the examiner noted healed surgical scars were supple, nonadherent, and nontender.  In contrast to some of the Veteran's reports based on history, there was no observed crepitus, increased heat, redness, edema, or effusion.  Extension was measured at zero degrees.  Flexion was measure at zero to eighty degrees with pain on range of motion noted.  Three repetitions produced increased pain, weakness, lack of endurance, fatigue, and incoordination with flexion to 80 degrees with no additional loss of range of motion.  There was no ligamentous instability, and the VA examiner found that the knee was stable.  

The Veteran was afforded another VA examination of his right knee in April 2010.  The examiner found many substantially similar findings to the prior examination but noted a bony joint enlargement, crepitus, tenderness, grinding, subpatellar tenderness, and guarding of movement.  The examiner noted that while there was evidence of a meniscus tear, it was not surgically absent.  There was no instability, locking, effusion, dislocation, or ankylosis.  The Veteran's gait was antalgic with poor propulsion and abnormal weight bearing.  However, flexion was measured at zero to 140 degrees bilaterally.  Extension was normal bilaterally.  There was no evidence of pain with active motion except some pain with repetitive motion, which did not result in additional functional limitations after three repetitions.  

The Veteran was examined again by a VA knee examiner in February 2017.  The examiner noted the Veteran's subjective statements regarding his limitations including due to pain and inflammation, but the examination revealed mostly normal findings.  The Veteran reported wearing a right knee brace and that he experienced flare-ups during changes in the weather.  Testing specific to the right knee revealed normal range of motion from zero to 140 degrees with no evidence of pain with weight bearing and no objective evidence of localized tenderness or pain on palpitation of the joint or associated soft tissues.  There was no objective evidence of crepitus.  There was no additional functional loss after three repetitions.  Right knee strength was rated at five out of five, and there was no muscle atrophy or ankylosis observed.  The examiner found no history of recurrent subluxation or effusion, and the examiner reported no joint instability on testing.  The examiner found no degenerative or traumatic arthritis.  There was no evidence of pain including on passive range of motion testing.  

In light of the above and substantially similar findings in the treatment records, the Board finds that a higher rating is not warranted.  As reflected above, flexion was not shown to be limited to 60 degrees or less, and extension was not shown to be limited to any degree.  Therefore, a higher rating under DCs 5260 or 5261 is not warranted.

Further, ratings under separate DCs are not warranted as there is no evidence of ankylosis, or x-ray evidence of involvement of two more major joints or joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a DC 5256, 5003.  Similarly, the Board finds that additional ratings under DC 5258 and 5259 are not warranted as the objective evidence, VA examinations, and other evidence of record do not show the Veteran has symptomatic semilunar cartilage resulting in removal or frequent episodes of "locking," pain, and effusion of the joint.  The Board considered the Veteran's statements at the hearing that he has suffered from pain, locking, and swelling at times in the right knee.  However, in regard to the period at issue, the Board finds the preponderance of the evidence is against a finding that these symptoms occurred with the duration, severity, or frequency contemplated under DCs 5258 and 5259.  Although the Veteran reported instability, all three VA examiners observed that there was no instability on objective testing.  Accordingly, a rating under DC 5257 is not warranted.  Lastly, there were no findings to indicate that the Veteran had tibia or fibula impairment or genu recurvatum, so ratings under DC 5262 and 5263 are not applicable.

In light of the above, the Board finds that the criteria for a rating in excess of 10 percent for a right knee disability have not been met.  While the Board considered the applicability of staged ratings, the Board finds that the preponderance of the evidence throughout the period at issue shows that the Veteran's disability picture for the right knee more nearly approximates the criteria for a 10 percent rating.  Therefore, the Veteran's claim for entitlement to a rating in excess of 10 percent for his right knee disability must be denied.  






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a disability rating in excess of 10 percent for a right knee disability is denied.

Entitlement to service connection for an acquired psychiatric disorder is granted, subject to the laws and regulations governing monetary payments.

Entitlement to service connection for a back disability is granted, subject to the laws and regulations governing monetary payments.

Entitlement to service connection for residuals of a head injury is granted, subject to the laws and regulations governing monetary payments.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


